PER CURIAM.
Jerry Lynn High appeals the district court’s judgment dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal as frivolous for the reasons stated by the district court. See High v. Morgan, No. CA-03-799 (E.D.N.C. Dec. 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED